59 N.Y.2d 994 (1983)
In the Matter of Coleco Industries, Inc., Respondent,
v.
State Tax Commission, Appellant.
Court of Appeals of the State of New York.
Decided July 5, 1983.
Robert Abrams, Attorney-General (Maurice K. Peaslee and Peter H. Schiff of counsel), for appellant.
Joseph M. Persinger for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), judgment affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (92 AD2d 1008; see, also, American Int. Group v Tully, 59 N.Y.2d 832).